      Case 4:20-cv-03569 Document 28 Filed on 02/09/21 in TXSD Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION

 BARNARD CONSTRUCTION                          §
 COMPANY, INC.,                                §
                                               §
        Plaintiff,                             §   CIVIL ACTION NO. 4:20-cv-03569
                                               §
 v.                                            §
                                               §
 JACOBS ENGINEERING GROUP,                     §
 INC., ET AL.,                                 §
                                               §
        Defendants.                            §


  DEFENDANTS FIDELITY AND DEPOSIT COMPANY OF MARYLAND,
   FEDERAL INSURANCE COMPANY, AND BERKSHIRE HATHAWAY
     SPECIALTY INSURANCE COMPANY’S RULE 7.1 DISCLOSURE
      STATEMENT AND CERTIFICATE OF INTERESTED PARTIES


       Defendants Fidelity and Deposit Company of Maryland, Federal Insurance

Company, and Berkshire Hathaway Specialty Insurance Company file this Rule 7.1

Disclosure Statement and Certificate of Interested Parties (per this Court’s October 20,

2020 Order) as follows:

       1.     Fidelity and Deposit Company of Maryland is a wholly owned subsidiary of

              Zurich American Insurance Co.

       2.     Federal Insurance Company is a wholly owned subsidiary of Chubb INA

              Holdings, Inc. Chubb INA Holdings, Inc. is owned 80% by Chubb Group

              Holdings, Inc. and 20% by Chubb Limited. Chubb Group Holdings, Inc. is

              a wholly owned subsidiary of Chubb Limited.

                                           1
     Case 4:20-cv-03569 Document 28 Filed on 02/09/21 in TXSD Page 2 of 3




      3.    Berkshire Hathaway Specialty Insurance Company is a wholly owned

            subsidiary of National Indemnity Company, which is a wholly-owned

            subsidiary of Berkshire Hathaway Inc.

Dated: February 9, 2021.

                                      Respectfully Submitted,

                                      MOUERHUSTON PLLC

                                      By: /s/ Penn C. Huston
                                          Penn C. Huston
                                          Attorney-in-Charge
                                          S.D. Tex. ID No. 20542
                                          Texas State Bar No. 00796804
                                          phuston@mouerhuston.com
                                          Jeffrey R. Elkin
                                          S.D. Tex. ID No. 69592
                                          Texas State Bar No. 06522180
                                          jelkin@mouerhuston.com
                                          349 Heights Blvd.
                                          Houston, TX 77007
                                          Telephone (832) 410-4540
                                          Facsimile (832) 209-8158

                                             ATTORNEYS FOR FIDELITY AND
                                             DEPOSIT COMPANY OF
                                             MARYLAND, FEDERAL
                                             INSURANCE COMPANY, AND
                                             BERKSHIRE HATHAWAY
                                             SPECIALTY INSURANCE
                                             COMPANY




                                         2
     Case 4:20-cv-03569 Document 28 Filed on 02/09/21 in TXSD Page 3 of 3




                            CERTIFICATE OF SERVICE

      I hereby certify that on February 9, 2021, a true and correct copy of the foregoing
was served on all counsel of record via CM/ECF, as follows:

      PECKAR & ABRAMSON, P.C.
      George C. Baldwin
      gbaldwin@pecklaw.com
      111 Congress Avenue, Suite 1010
      Austin, Texas 787101

      Timothy A. Rothberg
      trothberg@pecklaw.com
      3050 Post Oak Blvd., Suite 500
      Houston, Texas 77056

      ATTORNEYS FOR PLAINTIFF
      BARNARD CONSTRUCTION COMPANY, INC.


      JONES WALKER LLP
      Neal J. Sweeney
      nsweeney@joneswalker.com
      Tiffany C. Raush
      traush@joneswalker.com
      811 Main Street, Suite 2900
      Houston, TX 77002

      ATTORNEYS FOR HOUSTON WATERWORKS
      TEAM, CH2M HILL ENGINEERS, INC.,
      CDM CONSTRUCTORS, INC., AND JACOBS
      ENGINEERING GROUP, INC.


                                               /s/ Penn C. Huston
                                               Penn C. Huston




                                           3
